Title: To Thomas Jefferson from Alexander Donald, 5 October 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
London 5th. October 1790.

I did myself the pleasure of addressing you by last Packet. And I am disapointed at not having been honoured with a few lines from you since I left America, but I have the pleasure of knowing from Mr. Short that he has received a letter from you dated 12th. August, he does not say any thing of your health, from which I flatter myself that you had gotten the better of your Head Ache.
I would do much injustice to my own feelings if I neglected mentioning to you, how much I consider myself obliged to Mr. Short. I had corresponded with him before I left Virga. upon his own business, for you must know that I held a large sum of his in Certificates which were put into my hands by Colo. H. Skipwith, and they are now in the hands of Mr. James Brown, my Agent at Richmond. Upon my arrival here I found that my House had a large quantity of Tobacco on hand, and that the sale of that article was very dull. I took the liberty of writing Mr. Short that he would do me a very particular favour by enquiring at some of the Gentlemen in the Tobacco department of the Farm if they were in want of any at this time. He accordingly waited on M. de la Hante, who told him that they were not in immediate want, and when he understood that I was an old Friend and acquaintance of yours, he was so good as say that he would always pay great attention to your recommendation, and would therefore inform Mr. Short whenever the Farm intended to purchase. You may recollect that you had the goodness to promise me a letter of introduction to one of the Gentlemen in the Tobacco department, it may have been to M. de la Hante, but be this as it may, you will oblige me greatly by sending me the letter as soon as you can, if it is not already on the way. When Mr. Short mentioned a Contract, M. de la Hante objected to this from the uncertainty of its being complied with on the Part of the Person who has the delivering of the Tobacco. In answer to this objection I have desired Mr. Short to say that I was willing and able to give an Undoubted Guarantee in Paris for Five Million or Ten Million of Livres Tournois, for the punctual and faithful discharge of my part of the Contract. If you will be so good as to give your opinion on this subject it must weigh greatly in my favour.—Without we can persuade the French to come to market either here or in America for a few thousand hhd., I do not see how the large crop made this year can be disposed  off, for at this moment every market in Europe except France, is overstocked with it. I am much affraid that the demand for American wheat and flour will not be near so great as it was last winter, For the Crops in Europe this year have been very abundant. I pray that this Country may go to war with Spain. It will be a fine harvest for America if she remains neuter, as she will have all the carrying Trade, as well as the supplying of the West India Islands belonging to all the Belligerant Powers. It is the general opinion here that we will not go to War, but I am free to confess that I am of a contrary opinion. From the immense exertions made by this Country for Six months past and which are still continued with unremitted vigour, I cannot help thinking that war must be the result. We have now upwards of Sixty Sail of the Line ready for Sea at a days warning, and I am told that Spain is not far behind us. France cannot do much in her present situation unless Spain can supply her well with money.
It appears as if the Brabanters must again return under the Dominion of the House of Austria, indeed there cannot be a doubt about it. The revolution in France does not appear to me to be clearly fixed. The National Assembly appear to have lost in a great degree their Influence over the People, who seem to be much disatisfied, and in consequence, there has been several riots in different places, particularly in Nancy.—I am much inclined to think that the King must be vested with a larger share of Power than he has at present, or it will be very difficult if not impossible to restore Peace and good order, without much bloodshed.
Whether I am considered as a Proper Person to represent the Trade of America here, I shall be happy in every opportunity of promoting the Interest thereof, but as I said before, if I have that Honour, Salary will not be an object. It will give me much pleasure if I can serve you individually. I am with great consideration Dear Sir Your mo: obt. & obliged S[ervt.],

A. Donald

